As the plaintiff's bill of exceptions is understood, he seeks to have the verdict set aside by reason of errors in the court's instructions and in the admission and exclusion of evidence. None of the evidence has been stated in the bill of exceptions; therefore, if any exceptions were taken to the admission or exclusion of evidence, they are not before us.
An examination of the record discloses that an exception was taken by the plaintiff to an instruction of the court, which related solely to damages. The jury, having found that the defendants were not liable, "had no occasion to consider the question of damages." Therefore, if the court's instruction in reference to damages was incorrect, it was immaterial. Kuba v. Devonshire Mills, 78 N.H. 245; Woodbury v. Whiting, 68 N.H. 607; Wier v. Allen, 51 N.H. 177, 180. Consequently there is no reason to consider whether the instruction, to which exception was taken, was erroneous. "A verdict is not set aside for an error which the course of the trial renders immaterial." Kuba v. Devonshire Mills, supra; Beckley v. Alexander,77 N.H. 255, 257.
Exceptions overruled.
PEASLEE, J., did not sit: the others concurred. *Page 90